OPINION
Before BROWNING and CHOY, Circuit Judges, and LUCAS,* District Judge.
PER CURIAM:
In this review of a Tax*Court decision upholding a deficiency assessed under the imputed interest provisions of 26 U.S.C. § 483, we affirm for the reasons stated in the Tax Court opinion below. Harold B. & Jean C. Dahl, 43 P—H Tax Ct.Mem. 755 (1974). The Dahls were not entitled to a jury trial before the Tax Court. See Olshausen v. C. I. R., 273 F.2d 23, 28 (9th Cir. 1959), cert. denied, 363 U.S. 820, 80 S.Ct. 1256, 4 L.Ed.2d 1517 (1960).
Affirmed.